PER CURIAM.
After a full and careful examination of fho errors assigned in Hie record of this case, in the light of the oral argument and briefs, a majority of the judges are of opinion that the judgment of the Circuit Court should be affirmed in the main; but all concur in holding that, inkier the facts shown by the record, the amount of the judgment should lie reduced by the. profit agreed to be paid to plaintiff, Wiess, on ihc judicial sale of the John IT-. Kirby. It is therefore ordered "that this cause be remanded-to'the Circuit Court, with instructions to give the plaintiff below 10 days within which to en*1004ter a renpttitur to the judgment of $2,870, whereupon the said judgment shall be affirmed; otherwise, the court to set aside the said judgment and grant a trial de novo. The costs of this court to be paid by the defendant in error.